Title: To Thomas Jefferson from Lewis Littlepage, 3 August 1801
From: Littlepage, Lewis
To: Jefferson, Thomas


Sir,
London—3d. of August—1801.
In continuation of the letter which I took the liberty to write to you from Altona of, I think, the 17th. of January last, I have now to inform you that my will deposited in the hands of Messrs. Coutts & Co. remains unaltered, and should any accident happen to me between this and America, I entreat you, as my sole Executor in America, to demand from Mr. Bonnet, Notary Public in this City, through the medium of Messrs. Coutts & Co. the register of nine thousand five hundred pounds sterling worth of American Stock, which I take out in Certificates transferred to me. The whole amount in 6, 8, pr. cts and Bank Shares, bears interest from the 1st. of July last.
I shall not touch upon any thing respecting European Politics untill we meet.—In the mean time I have the honor to be with the highest respect,
Sir, your most obedient humble Servant.
Lewis Littlepage.
